13‐2504‐cv(L) 
G. Kenneth Coulter, et al. v. Morgan Stanley & Co. Inc., et al. 
                                             
                      UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                   ______________                          
                                             
                                  August Term, 2013 
                                             
               (Argued: March 28, 2014          Decided: May 29, 2014) 
                                             
                    Docket Nos. 13‐2504‐cv(L), 13‐2509‐cv(con) 
                                    ____________                          
                                             
   G. KENNETH COULTER, JOHN SIEFKEN, GREGORY MAJOR, MICHAEL 
CHIEKO, ELI MOND, JOHN SUDOLSKY, on behalf of themselves and all others 
similarly situated, CAROLYN EGAN, on behalf of herself and all others similarly 
   situated, CELESTE MARTINEZ, on behalf of herself and all others similarly 
                                       situated, 
                                             
                                                                         Plaintiffs‐Appellants, 
                                                                                                 
                           ELENA RAMOS, ALVIN SAINI, 
 
                                                                                     Plaintiffs, 
                                             
                                          –v.–  
                                             
   MORGAN STANLEY & CO. INCORPORATED, MORGAN STANLEY, THE 
 INVESTMENT COMMITTEE OF THE MORGAN STANLEY 401(K) PLAN, THE 
 MORGAN STANLEY GLOBAL DIRECTOR OF HUMAN RESOURCES, JOHN J. 
   MACK, KAREN JAMESLEY, WALID A. CHAMMAH, CHARLES CHASIN, 
      JAMES P. GORMAN, ELLYN A. McCOLGAN, MICHAEL J. PETRICK, 
   MICHAEL RANKOWITZ, MICHAEL T. CUNNINGHAM, R. BRADFORD 
    EVANS, KIRSTEN FELDMAN, EDMUND C. PUCKHABER, WILLIAM B. 
      SMITH, JOHN DOES DEFENDANTS 1‐10, THOMAS C. SCHNEIDER, 
RICHARD PORTOGALLO, NEIL A. SHEAR, CORDELL G. SPENCER, CAITLIN 
       LONG, ZOE CRUZ, JOHN DOE, 1‐30, JOHN DOES 1‐10, UNKNOWN 
    MEMBERS OF THE MANAGEMENT DEFENDANTS, JOHN DOES 11‐20, 
UNKNOWN MEMBERS OF THE INVESTMENT COMMITTEE, JOHN DOES 21‐
 30, UNKNOWN MEMBERS OF THE PLAN ADMINISTRATOR DEFENDANTS, 
 
                                                                 Defendants‐Appellees, 
                                                                                       
ROY J. BOSTOCK, ERSKINE B. BOWLES, ROBERT C. KIDDER, DONALD T. 
   NICOLAISEN, CHARLES H. NOSKI, HUTHAM S. OLAYAN, CHARLES E. 
     PHILLIPS, JR., LAURA D. TYSON, KLAUS ZUMWINKEL, O. GRIFFITH 
                                        SEXTON, 
 
                                                                          Defendants.* 
                                                                                       
                                     ______________ 
 
 
Before: 
              WESLEY, CARNEY, Circuit Judges, RAKOFF, District Judge. ** 
                                              
                                     ______________ 
                                              
        Appeal from two March 28, 2013 orders in related cases by the United 
States District Court for the Southern District of New York (Deborah A. Batts, 
Judge).  In these related cases, Plaintiffs‐Appellants allege various violations of 
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. 
§ 1001, et seq.  The district court granted Defendants‐Appellees’ Rule 12(b)(6) 
motions to dismiss on the basis that the Moench presumption of fiduciary 
prudence applies to Defendants‐Appellees’ conduct and that Plaintiffs‐
Appellants fail to rebut this presumption.  Although we make no judgment as to 
this finding, we conclude that the challenged conduct did not trigger fiduciary 


 The Clerk of the Court is directed to amend the official caption as noted above.  
*

  The Honorable Jed S. Rakoff, of the United States District Court for the Southern 
**

District of New York, sitting by designation. 
                                            2 
 
 
liability under ERISA, and therefore AFFIRM the district court’s dismissals on 
this alternative basis.                           
                                                    
                                                    
                              MICHAEL JAFFE, Wolf Haldenstein Adler Freeman & 
                              Herz LLP, New York, NY (Mark C. Rifkin, Wolf 
                              Haldenstein Adler Freeman & Herz LLP, New York, 
                              NY; Sanford P. Dumain, Lori G. Feldman, Arvind 
                              Khurana, Milberg LLP, New York, NY; Robert I. 
                              Harwood, James G. Flynn, Tanya Korkhov, Harwood 
                              Feffer LLP, New York, NY; Thomas J. McKenna, Gainey 
                              & McKenna, New York, NY; Jeffrey Abraham, 
                              Abraham, Fruchter & Twersky, LLP, New York, NY; 
                              Milo Silberstein, Dealy Silberstein & Braverman, LLP, 
                              New York, NY, on the brief), for Plaintiffs‐Appellants. 
                               
                              ROBERT F. WISE, JR. (Charles S. Duggan, Elyse Jones 
                              Cowgill, Andrew Ditchfield, on the brief), Davis Polk & 
                              Wardwell LLP, New York, NY, for Defendants‐Appellees. 
                                                                             
                                            ______________ 
                                                    
PER CURIAM: 
 
        Appeal from two March 28, 2013 orders in related cases by the United 

States District Court for the Southern District of New York (Deborah A. Batts, 

Judge).  In these related cases, Plaintiffs‐Appellants (“Plaintiffs”) allege violations 

of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. 

§ 1001, et seq.  The district court, in finding that the Moench presumption of 

prudence applies to Defendants‐Appellees’ conduct and that Plaintiffs fail to 


                                           3 
 
 
rebut this presumption, granted Defendants‐Appellees’ Rule 12(b)(6) motions to 

dismiss.  Although we make no ruling as to this finding, we conclude that the 

challenged conduct did not trigger fiduciary liability under ERISA and therefore 

AFFIRM the district court’s dismissals on this alternative ground.     

        

                                     BACKGROUND 

       Plaintiffs comprise a class of individuals who participated in the Morgan 

Stanley 401(k) Plan and the Morgan Stanley Employee Stock Ownership Plan 

(collectively, the “Plans”).  The Plans are “defined contributions plan[s]” or 

“individual account plan[s]” within the meaning of ERISA § 3(34), 29 

U.S.C. § 1002(34), and were designed to provide eligible Morgan Stanley 

employees with a source of retirement income through tax‐deferred participant 

contributions and matching employer contributions.1  In January 2007 and 

January 2008, Morgan Stanley elected, pursuant to its express authority under 

the Plans, to make its employer contributions to the Plans in the form of Morgan 

Stanley stock (“Company Stock”) instead of cash. 


1 For a more detailed review of the Plans, the parties, and Plaintiffs’ allegations, see In re 
Morgan Stanley ERISA Litig., No. 07 CIV. 11285 (DAB), 2013 WL 1267551 (S.D.N.Y. Mar. 
28, 2013), and In re Morgan Stanley ERISA Litig., 696 F. Supp. 2d 345, 350‐53 (S.D.N.Y. 
2009). 
                                             4 
 
 
       Between December 14, 2007 and February 6, 2008, after Morgan Stanley’s 

stock price plunged in conjunction with the broader economic downturn,2 

Plaintiffs filed five complaints related to the Plans.  See In re Morgan Stanley 

ERISA Litig., 696 F. Supp. 2d 345, 349‐50 (S.D.N.Y. 2009).  The actions sought to 

recover for losses the Plans suffered as a result of the drop in Morgan Stanley’s 

stock price.   

       On July 28, 2008, after these cases were consolidated pursuant to Federal 

Rule of Civil Procedure 42(a), Plaintiffs filed a Consolidated Amended Class 

Action Complaint (the “MS I Complaint”).  See id. at 350.  The MS I Complaint, 

which the district court dismissed in one of the appealed‐from orders, alleges, 

inter alia, that Defendants violated various ERISA fiduciary duties by electing to 

make Morgan Stanley’s Plan contributions for the 2006 and 2007 Plan years in 

Company Stock instead of cash.  Although the MS I Complaint named additional 

defendants,3 the defendants relevant to this claim include Morgan Stanley 


2  At the end of 2007, the total combined value of Company Stock in the Plans was 
approximately $2.2 billion.  At the end of 2008, Plan assets in Company Stock had 
dropped to roughly $675,000,000.  With limited exception, the Plans called for employer 
contributions, once made, to be invested in Company Stock.  
 
3 For instance, the MS I Complaint also named the Plan Administrator with respect to 

Plaintiffs’ claims alleging failure to prudently invest Plan assets.  Apparently in light of 
our decisions in Citigroup and Gearren (cited and discussed in the text, infra), Plaintiffs 
                                              5 
 
 
(“Morgan Stanley” or “Company”); John Mack (“Mack”), the Chairman of 

Morgan Stanley’s Board of Directors and Morgan Stanley’s Chief Executive 

Office; Morgan Stanley & Co. Inc. (“MS & Co.”); and MS & Co.’s Board of 

Directors (“MS & Co. Board”) (collectively, “Defendants”).  

          On September 26, 2008, Defendants filed a Motion to Dismiss, which Judge 

Robert W. Sweet denied on December 9, 2009.4  Id. at 349.  The parties then 

proceeded with discovery, and on January 25, 2011, Magistrate Judge Andrew J. 

Peck limited discovery to the period from the start date alleged in the MS I 

Complaint to the date on which the MS I Complaint was filed.  The class period 

in MS I accordingly runs from November 30, 2006 through July 25, 2008.5  On 

March 16, 2011, in response to the January 2011 discovery ruling, Plaintiffs 

commenced MS II, the second related case, which asserts essentially the same 

claims but for a purported class period of January 2, 2008 through December 31, 

2008.  

decided to limit their appeal to claims relating to Company contributions and therefore 
do not challenge the dismissal of prudent investing claims vis‐à‐vis the Plans’ named 
Administrator.    
 
4 This action was reassigned to the Honorable Deborah A. Batts on December 15, 2009. 

 
5 Although the MS I Complaint alleges a start date of August 9, 2006, plaintiffs 

subsequently shortened the class period by changing the start date to November 30, 
2006.    
                                              6 
 
 
      Before discovery had concluded in MS I or MS II, this Court decided In re 

Citigroup ERISA Litigation, 662 F.3d 128 (2d Cir. 2011) (“Citigroup”), and Gearren 

v. McGraw Hill Cos., 660 F.3d 605 (2d Cir. 2011) (per curiam) (“Gearren”).  These 

opinions adopted the Moench “presumption of prudence,” a pleading standard 

that presumes plan fiduciaries act in “compliance with ERISA when [a plan] 

fiduciary invests assets in the employer’s stock.”  Citigroup, 662 F.3d at 137 (citing 

Moench v. Robertson, 62 F.3d 553 (3d Cir. 1995)); Gearren, 660 F.3d at 610 (same).  

When applicable, the presumption can be overcome only by alleging that the 

underlying “circumstances plac[ed] the employer in a ‘dire situation.’”  Id. at 140.  

      In light of Citigroup and Gearren, Defendants renewed their motion to 

dismiss in MS I and filed a corresponding motion to dismiss in MS II.  

Defendants argued (1) that the “presumption of prudence” standard applied to 

Plaintiffs’ claims and (2) that Plaintiffs had failed to allege circumstances placing 

the Company in the “dire situation” necessary to overcome the presumption.    

      On March 28, 2013, the district court issued two orders dismissing the two 

related cases.  See In re Morgan Stanley ERISA Litig., No. 07 CIV. 11285 (DAB), 

2013 WL 1267551 (S.D.N.Y. Mar. 28, 2013) (the “MS I Dismissal”); Coulter v. 

Morgan Stanley & Co., Inc., 936 F. Supp. 2d 306 (S.D.N.Y. 2013) (the “MS II 


                                          7 
 
 
Dismissal”).  The district court declined to reverse its prior ruling that 

Defendants were fiduciaries under ERISA because they had “authority to 

determine whether to make contributions in either cash or Company [S]tock,” 

but applied the Moench “presumption of prudence” and determined that 

Plaintiffs had not alleged the existence of dire circumstances during the class 

periods.  MS I Dismissal, 2013 WL 1267551, at *3‐5; MS II Dismissal, 936 F. Supp. 

2d at 315‐19.   

         On appeal, Plaintiffs challenge these dismissals and seek primarily to 

reinstate their claims that Defendants breached their duty of prudence by 

electing to satisfy Company contribution obligations for the 2006 and 2007 Plan 

years with Company Stock instead of cash.  Plaintiffs also seek to reverse the 

district court’s dismissal with prejudice of their ERISA claims against Defendants 

concerning (1) conflict of interest, (2) failure to properly monitor, and (3) co‐

fiduciary duties.  We affirm the district court’s dismissals because the challenged 

conduct, even if it negatively impacted the Plans, did not occur in the 

performance of a fiduciary function and therefore cannot trigger fiduciary 

liability under ERISA.  Absent fiduciary liability, Plaintiffs’ secondary claims also 

fail. 


                                           8 
 
 
        

                                     DISCUSSION 

       We review the district court’s grant of a motion to dismiss de novo, but may 

affirm on any basis supported by the record.  See Scott v. Fischer, 616 F.3d 100, 105 

(2d Cir. 2010).   

       1. ERISA Duty of Prudence 

       “In every case charging breach of ERISA fiduciary duty . . . the threshold 

question is . . . whether that person was acting as a fiduciary (that is, was 

performing a fiduciary function) when taking the action subject to complaint.” 

Pegram v. Herdrich, 530 U.S. 211, 226 (2000); see also 29 U.S.C. §§ 1002(21)(A), 

1109.6  It is undisputed that Defendants were not named fiduciaries under the 

Plans.  Plaintiffs’ claims may therefore lie against Defendants only to the extent 

that Defendants, in electing to make Company contributions with Company 

Stock, acted as de facto fiduciaries.  

       Even if not a named fiduciary, a person is a de facto fiduciary under ERISA 

“to the extent” she, inter alia, (a) “exercises any discretionary authority or 


6 It is undisputed that each Defendant is a “person” under ERISA.  “The term ‘person’ 
means an individual, partnership, joint venture, corporation, mutual company, joint‐
stock company, trust, estate, unincorporated organization, association, or employee 
organization.”  29 U.S.C. § 1002(9). 
                                             9 
 
 
discretionary control respecting management of such plan or exercises any 

authority or control respecting management or disposition of its assets,” or (b) 

“has any discretionary authority or discretionary responsibility in the 

administration of such plan.” 29 U.S.C. §§ 1002(21)(A); accord Mertens v. Hewitt 

Assocs., 508 U.S. 248, 251‐52 (1993).  We have previously explained that “[u]nder 

this definition, a person may be an ERISA fiduciary with respect to certain 

matters but not others”; fiduciary status exists only “to the extent” that the 

person “has or exercises the described authority or responsibility” over a plan.  

F.H. Krear & Co. v. Nineteen Named Trs., 810 F.2d 1250, 1259 (2d Cir. 1987). 

       Plaintiffs allege that Morgan Stanley, MS & Co. and the MS & Co. Board 

acted as de facto fiduciaries because “each provided Defendant Mack with the 

authority and means to fund Company Contributions with Company Stock.”  

Appellant’s Br. 21.  According to Plaintiffs, Mack is a de facto fiduciary because 

“he had the authority to determine whether to fund Company Contributions in 

cash or Company Stock and exercised such authority by satisfying all such 

obligations with Company Stock.”  Id. 

      Even assuming that Defendants had full authority and discretion to satisfy 

Company contributions in stock or cash, the exercise of this discretion does not 


                                         10 
 
 
constitute fiduciary conduct under ERISA; the discretionary act must be 

undertaken with respect to plan management or administration.  See 29 U.S.C. 

§ 1002(21)(A); Lockheed Corp. v. Spink, 517 U.S. 882, 890 (1996).  In defining the 

scope of a fiduciary’s duty under ERISA, courts have distinguished between 

fiduciary functions, which give rise to ERISA liability, and “settlor” functions, 

which are akin to actions taken by the settlor of a trust and do not trigger ERISA 

liability.  See, e.g., Spink, 517 U.S. at 890; Flanigan v. Gen. Elec. Co., 242 F.3d 78, 88 

(2d Cir. 2001); Akers v. Palmer, 71 F.3d 226, 231 (6th Cir. 1995).  Fiduciary 

functions include, for instance, “the common transactions in dealing with a pool 

of assets: selecting investments, exchanging one instrument or asset for another, 

and so on.”  Harris Trust & Sav. Bank v. John Hancock Mut. Life Ins. Co., 302 F.3d 

18, 28 (2d Cir. 2002) (quoting Johnson v. Georgia‐Pacific Corp., 19 F.3d 1184, 1189 

(7th Cir. 1994)).  “Settlor” functions, in contrast, include conduct such as 

establishing, funding, amending, or terminating a plan.  See Spink, 517 U.S. at 

890; Flanigan, 242 F.3d at 88; Akers, 71 F.3d at 231.  One treatise on the subject 

similarly states that non‐fiduciary duties generally include “decisions relating to 

the timing and amount of contributions.”  Lee T. Polk, ERISA Practice and 

Litigation § 3:32 (2013). 


                                             11 
 
 
      In Akers, trust beneficiaries appealed the district court’s dismissal of their 

suit challenging a company board’s decision to create and initially fund a plan in 

company stock at fair market value.  See 71 F.3d at 228.  The Sixth Circuit 

affirmed; in addition to questioning plaintiffs’ underlying legal theory, the court 

determined that the board’s decision to establish and initially fund a plan with 

newly‐issued stock did not constitute fiduciary conduct under ERISA.  See id. at 

231.  At a basic level, the board’s decisions constituted “the act of a settlor, 

immune from scrutiny under” ERISA.  Id.  This conclusion was reinforced by the 

fact that the challenged conduct occurred prior to the fund’s existence; absent 

existing assets, the conduct could not have involved fund management or 

administration.  Id.   

      We see no reason to reach a different result here.  Unlike in Akers, 

Defendants’ decision to make Company contributions in Company Stock 

occurred after the fund was already active.  This distinction does not alter the 

underlying analysis.  Just as in Akers, Defendants’ decision to fund Company 

contributions in Company Stock could not constitute a fiduciary act because, at 

the time of the decision, the Company Stock was not a Plan asset.  See id.; see also 

In re Wachovia Corp. ERISA Litig., No. 3:09CV262, 2010 WL 3081359 (W.D.N.C. 


                                           12 
 
 
Aug. 6, 2010).  More broadly, Defendants were not fiduciaries because they had 

“no authority or responsibility over” either Plan.  Flanigan, 242 F.3d at 87.  As 

alleged by Plaintiffs, Defendants were not named fiduciaries and their discretion 

began and ended with selecting the form of Company contributions.       

      Finally, Defendants’ decision to fund the Plans with Company Stock does 

not constitute fiduciary conduct even if the challenged conduct negatively 

impacted the Plans.  As stated above, fiduciary status turns on ERISA’s plain 

language and does not exist simply because an employer’s business decision 

proves detrimental to a covered plan or its beneficiaries.  “[T]he employer acts as 

a fiduciary when administering a plan but not when designing or making 

business decisions allowed for by a plan, even though in all three situations its 

determinations may impact on its employees.”  Noorily v. Thomas & Betts Corp., 

188 F.3d 153, 158 (3d Cir. 1999).  Courts have consistently explained that conflicts 

may exist between an employer’s interests and an employee’s interests and that, 

as a result, settlor functions may detrimentally impact a benefits plan.  See, e.g., 

Akers, 71 F.3d at 231.  We see no reason to deviate from this well‐reasoned 

analysis.  The challenged conduct, even to the extent detrimental to the Plans, 

was not undertaken in performance of a fiduciary function.     


                                          13 
 
 
      2. Plaintiffs’ Additional Claims 

      Plaintiffs also challenge the district court’s dismissals of their related 

claims alleging (1) conflict of interest, (2) failure to properly monitor, and (3) co‐

fiduciary duty violations.    

      Plaintiffs’ conflict of interest claim against Defendant Mack fails for at least 

two reasons.  First, because Mack’s decision to fund the Plans with Company 

stock did not constitute a fiduciary function, Mack had no fiduciary duty under 

ERISA to avoid a conflict of interest.  Second, even had the challenged conduct 

triggered fiduciary liability, Plaintiffs fail to state a claim because they allege only 

that Mack decided to fund the Plans with Company Stock as a result of bias 

stemming from his personal investment in Company Stock.  In Citigroup, we 

stated that a conflict of interest claim cannot “be based solely on the fact that an 

ERISA fiduciary’s compensation was linked to the company’s stock.” 662 F.3d at 

146.  The district court properly dismissed Plaintiffs’ conflict of interest claim, 

which alleged no more than this. 

      Plaintiffs’ latter two claims – failure to monitor and breach of co‐fiduciary 

duty – constitute derivative claims that cannot survive absent a viable claim for 

breach of a duty of prudence.  Because the underlying duty of prudence claim 


                                           14 
 
 
fails, so do these derivative claims.  See Rinehart v. Akers, 722 F.3d 137, 154 (2d 

Cir. 2013).  

       Finally, Plaintiffs contend that the district court abused its discretion in 

dismissing their claims with prejudice.  See Williams v. Citigroup Inc., 659 F.3d 

208, 212 (2d Cir. 2011).  We disagree.  Plaintiffs have identified no facts that, if 

alleged, would establish a valid claim.  The district court therefore did not abuse 

its discretion because any amendment to the allegations concerning Defendants’ 

fiduciary status would be futile.  See Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 

243, 258 (2d Cir. 2002).     

        

                                   CONCLUSION 

       We have considered all of Plaintiffs’ arguments and find them to be 

without merit.  We hereby AFFIRM the district court’s orders of March 28, 2013, 

which granted Defendants’ motions to dismiss in the two related cases 

consolidated for this appeal. 




                                           15